Citation Nr: 0607132	
Decision Date: 03/10/06    Archive Date: 03/23/06

DOCKET NO.  04-10 071	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio
 

THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability (TDIU) due to service-connected disabilities.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Eric S. Leboff, Counsel




INTRODUCTION

The veteran had active service from September 1943 until 
February 1947.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from an August 2003 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
Cleveland, Ohio.

In his January 2004 substantive appeal, and again in a May 
2004 communication, the veteran expressed his desire for a 
hearing before a Veterans Law Judge sitting at the RO.  A 
hearing was scheduled for March 15, 2005.  However, the 
claims file documents that the veteran cancelled such 
hearing.


FINDINGS OF FACT

The competent evidence does not show that the veteran is 
precluded from 
substantially gainful employment as a result of his service-
connected disabilities.


CONCLUSION OF LAW

The criteria for entitlement to a total disability rating 
based on individual unemployability due to service-connected 
disabilities (TDIU) have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.340, 3.341, 
4.15, 4.16, 4.18 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2005); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in her or his possession that pertains to the 
claim in accordance with 38 C.F.R. § 3.159(b)(1).  VCAA 
notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see 
also Mayfield v. Nicholson, 19 Vet. App. 103 (2005).

In the present case, VA satisfied its duty to notify by means 
of March 2002, December 2002 and April 2005 letters from the 
agency of original jurisdiction (AOJ) to the appellant.  The 
letters informed the appellant of what evidence was required 
to substantiate the claim and of his and VA's respective 
duties for obtaining evidence.  

It is unclear from the record whether the appellant was 
explicitly asked to provide "any evidence in [his] possession 
that pertains" to his claim.  See 38 C.F.R. § 3.159(b)(1).  
Nevertheless, as a practical matter the Board finds that he 
has been notified of the need to provide such evidence, for 
the following reasons.  The AOJ letters noted above informed 
him that additional information or evidence was needed to 
support his claim, and asked him to send the information or 
evidence to the AOJ.  In addition, the December 2005 
Supplemental Statement of the Case included such notice.  
Under these circumstances, the Board is satisfied that the 
appellant has been adequately informed of the need to submit 
relevant evidence in his possession. 

Regarding the timing of notice, in Pelegrini v. Principi, 18 
Vet. App. 112 (2004), the U.S. Court of Appeals for Veterans 
Claims held, in part, that a VCAA notice, as required by 38 
U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In the present case, 
the unfavorable AOJ decision that is the basis of this appeal 
was decided prior to the issuance of complete VCAA notice.  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
Although the notice was provided to the appellant after the 
initial adjudication, the appellant has not been prejudiced 
thereby.  The content of the notice provided to the appellant 
fully complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  Not 
only has the appellant been provided with every opportunity 
to submit evidence and argument in support of his claim and 
to respond to VA notices, but the actions taken by VA have 
essentially cured the error in the timing of notice.  
Further, the Board finds that the purpose behind the notice 
requirement has been satisfied because the appellant has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claim.  For these reasons, it is not 
prejudicial to the appellant for the Board to proceed to 
finally decide this appeal.  

Duty to assist

With regard to the duty to assist, the claims file contains 
the veteran's reports of VA and private post service 
treatment and examination.  Additionally, lay statements 
dated in 1996 are of record.  Furthermore, the claims file 
contains the veteran's own statements in support of his 
claim.  The Board has carefully reviewed such statements and 
concludes that he has not identified further evidence not 
already of record.  The Board has also perused the medical 
records for references to additional treatment reports not of 
record, but has found nothing to suggest that there is any 
outstanding evidence with respect to the veteran's claim.  

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to his claim.  Essentially, all available evidence 
that could substantiate the claim has been obtained.  There 
is no indication in the file that there are additional 
relevant records that have not yet been obtained.

Analysis

The veteran is claiming entitlement to TDIU.  VA regulations 
indicate that when a veteran's schedular rating is less than 
total (for a single or combination of disabilities), a total 
rating may nonetheless be assigned when: 1) if there is only 
one disability, this disability shall be ratable at 60 
percent or more; and 2) if there are two or more 
disabilities, at least one disability shall be ratable at 40 
percent or more, and there must be sufficient additional 
disability to bring the combined rating to 70 percent or 
more.  See 38 C.F.R. § 4.16(a).  

In the present case, the veteran is service-connected for the 
following disabilities:  residuals of a shell fragment wound 
with anatomical loss of the left eye with inability to wear 
prosthesis (rated 50 percent disabling); scar residual from a 
shell fragment wound of the left side of the face, post-
operative (rated 30 percent disabling); residuals of a shell 
fragment wound of the left thigh, muscle group XIV (rated 10 
percent disabling); complete loss of smell (rated 10 percent 
disabling); complete loss of sense of taste (rated 10 percent 
disabling); sinusitis with headaches (rated 10 percent 
disabling); scar residuals of a shell fragment wound of the 
left knee (rated 10 percent disabling); epididymitis (rated 
noncompensable); scar residuals of a shell fragment wound of 
the left upper arm (rated noncompensable); and, scar 
residuals of a shell fragment wound of the left chest (rated 
noncompensable).  The veteran's combined evaluation is 80 
percent.  

Based on the above, the veteran has satisfied the 
requirements under 38 C.F.R. § 4.16(a), in that he has at 
least one disability rated at 40 percent or more (his 
residuals of a shell fragment wound with anatomical loss of 
the left eye, rated 50 percent disabling) and his overall 
combined rating meets (and in fact exceeds) the 70 percent 
threshold.  However, a grant of TDIU is not warranted in the 
present case.  Indeed, in addition to the foregoing, the 
evidence of record must demonstrate that the veteran is 
unable to secure or follow a substantially gainful occupation 
consistent with his education and occupational experience.  
See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.  
Documents of record establish that the veteran completed high 
school, and has had occupational experience in sales.  He 
reported he last worked full time in October 1980.  As will 
be discussed below, the evidence here does not establish an 
inability to secure or follow a substantially gainful 
occupation, consistent with his education and occupational 
experience, due to service-connected disability.

In considering whether the veteran is physically able to 
secure or follow a substantially gainful occupation, the 
Board acknowledges two letters of record dated in 1996.  Such 
correspondence was written by prospective employers that had 
denied the veteran employment at their car dealerships due to 
his physical condition.  Of course, such letters establish 
that the veteran was unable to secure employment in those two 
instances, and also reflects that the veteran's physical 
condition places limitations on the types of work he could 
perform.  However, his current 80 percent combined rating 
appropriately accounts for such limitation in employment 
options.  An assignment of TDIU would only be appropriate 
where the evidence showed that the veteran was completely 
unable, due to service-connected disabilities, to secure or 
follow substantially gainful employment consistent with his 
education and occupational experience.  The 1996 lay 
statements do not, in and of themselves, demonstrate such 
level of total disability.  

In evaluating the veteran's TDIU claim, the Board also 
acknowledges an October 2002 letter written by D. J. F., M.D.  
In that communication, Dr. D. J. F. indicated that the 
veteran had a number of disabilities including coronary 
artery disease and loss of vision in one eye.  Dr. D. J. F. 
further stated that the veteran was permanently disabled and 
would remain so for the duration of his life.  

The October 2002 letter written by Dr. D. J. F. does not 
serve as a basis for a grant of TDIU.  Again, a grant of TDIU 
is only appropriate where the evidence shows total 
disability, precluding substantially gainful employment 
wholly as a result of service-connected disabilities.  Dr. D. 
J. F., in determining that the veteran was totally disabled, 
considered non-service disabilities such as coronary artery 
disease.  As such, the October 2002 letter does not entitle 
the veteran to an award of TDIU.  
Indeed, other evidence of record indicates that the veteran 
is not precluded from substantially gainful employment solely 
based on his service-connected disabilities, as will be 
discussed below.

In May 2003, the veteran underwent a variety of VA 
examinations.  Following one such examination, the VA 
examiner stated that the veteran was unemployable, but that 
such unemployability was due to nonservice-connected 
disabilities such as advanced coronary artery disease, 
chronic obstructive pulmonary disorder and prostate cancer.  
Moreover, while the examination report indicated that the 
veteran's claims file was not available for review, it is 
noted that the examiner's opinion was based on consideration 
of the veteran's medical history, consistent with the 
evidence of record, as required by 38 C.F.R. § 3.159(c)(4).  
Indeed, the examination report contained a description of the 
veteran's past medical history which was consistent with the 
information found throughout the claims file.  

Findings from the other VA examinations performed in May 2003 
further weigh against a grant of TDIU here.  Indeed, 
following the veteran's eye examination, it was indicated 
that, despite the veteran's residuals of a shell fragment 
wound with anatomical loss of the left eye, his visual acuity 
was good enough for him to drive.  Moreover, following a scar 
examination, the VA examiner commented that the veteran was 
employable despite his service-connected wounds.  Finally, 
following an examination of the veteran's service-connected 
left leg disability, it was determined that, although the 
veteran would have some difficulties engaging in prolonged 
standing, walking, climbing, squatting and crawling 
activities, he was not precluded from sedentary employment.  

In conclusion, while the veteran meets the rating percentage 
thresholds outlined under 38 C.F.R. § 4.16(a), the competent 
evidence does not otherwise demonstrate that he is unable to 
secure or follow a substantially gainful occupation.  Indeed, 
the claims file contains several opinions to the contrary.  
As the preponderance of the evidence is against the claim, 
the benefit of the doubt rule is not applicable.  See 
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 
54-56 (1990).


ORDER

Entitlement to TDIU is denied.




____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


